Case 1:20-cv-02687-STV Document 8 Filed 09/08/20 USDC Colorado Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-02687-STV

UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

       Plaintiff,

v.

STEVEN D. RODEMER,

       Defendant.


                                ENTRY OF APPEARANCE


       I, Jeffrey R. Thomas of Thomas Law LLC, certify that I am a member in good standing

of the bar of this Court and enter my appearance as counsel for Defendant Steven D. Rodemer.

       Dated: September 8, 2020.

                                           Respectfully submitted,

                                           /s/ Jeffrey R. Thomas
                                           Jeffrey R. Thomas
                                           Thomas Law LLC
                                           3773 Cherry Creek North Dr, Suite 717
                                           Denver, CO 80209
                                           720-330-2805
                                           jthomas@thomaslawllc.com
                                           Attorneys for Defendant Steven D. Rodemer
